FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM BLAINE MAYFIELD,                         No. 09-15195

               Petitioner - Appellant,           D.C. No. 2:04-cv-01182-JAM-
                                                 DAD
  v.

THOMAS L. CAREY and ATTORNEY                     MEMORANDUM *
GENERAL OF THE STATE OF
CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       California state prisoner William Blaine Mayfield appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mayfield contends that the Governor’s 2002 decision to deny him parole

was not supported by “some evidence” and therefore violated his due process

rights. The only federal right at issue in the parole context is procedural, and the

only proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011); Styre

v. Adams, 645 F.3d 1106, 1108 (9th Cir. 2011) (acknowledging Cooke and holding

that due process does not require Governor to hold second suitability hearing

before reversing parole grant); Roberts v. Hartley, 640 F.3d 1042, 1045-47

(9th Cir. 2011) (applying Cooke). Because Mayfield raises no procedural

challenges, we affirm.

      AFFIRMED.




                                           2                                    09-15195